DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement filed on 05/14/2021 has been considered and
placed in the application file.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-15 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “ an RF level detector circuit that is selectively coupled via a first switch to the plurality of switchable RF paths, wherein the plurality of switchable RF paths comprises at least one path comprising a first attenuator, the at least one path configured to provide at least one low gain mode of operation of the circuital arrangement through the at least one path, and wherein the RF level detector circuit is configured to detect a voltage level of the RF signal through a selected path of the plurality of switchable RF paths that provides the flow of the RF signal, and if a corresponding detected voltage level is above a reference trip voltage, the RF level detector circuit is configured to generate a control signal to: i) switch the flow of the RF signal from the selected path to the at least one path if the selected path is different from the at least one path, and ii) control the first attenuator to attenuate the RF signal according to an attenuation that provides a desired level of protection of the RF amplifier, said attenuation being different from an attenuation corresponding to the at least one low gain mode of operation” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.
Claims 16 is allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed method comprising, among other limitations and unobvious limitations of “detecting a voltage level of the RF signal through the selected path; and based on the detecting, if a detected voltage level is above a reference trip voltage, then: i) switching the flow of the RF signal to the at least one low gain path if the selected path is different from the at least one path; and ii) controlling the attenuator to attenuate the RF signal according to an attenuation that provides a desired level of protection of the RF amplifier, said attenuation being larger than an attenuation corresponding to the at least one low gain mode of operation” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.
Claims 17-20 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “an RF level detector circuit that is selectively coupled via a first switch to the plurality of switchable RF paths, wherein the plurality of switchable RF paths comprises at least one path comprising a first attenuator, and wherein the RF level detector circuit is configured to detect a voltage level of the RF signal through the at least one path when selected, and if a corresponding detected voltage level is above a reference trip voltage, the RF level detector circuit is configured to generate a control signal to:  27Attorney Docket: P2389-US control the first attenuator to attenuate the RF signal according to an attenuation that provides a desired level of protection of downstream circuits coupled to said at least one path, said attenuation being larger than different from an attenuation corresponding to a normal mode of operation of said at least one path” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Kohlhepp U.S. 10,236,921 discloses (e.g., please see Figure 1C or 1D for details) an analogous a circuital arrangement comprising: 
a plurality of switchable RF paths (at least three paths are shown in these embodiments) comprising an RF amplifier (8a and/or 8b of Fig. 1C) and one or more switches (at least 12a and/or 12B can be read as the claimed switches) configured to selectively provide a path of the plurality of switchable RF paths for flow of an RF signal (provided by antenna 4a and/or 4B of Fig. 1C) provided at an input of the plurality of switchable RF paths to an output of the plurality of switchable RF paths through the RF amplifier. 
However the above reference lacks the claimed  “an RF level detector circuit that is selectively coupled via a first switch to the plurality of switchable RF paths, wherein the plurality of switchable RF paths comprises at least one path comprising a first attenuator, the at least one path configured to provide at least one low gain mode of operation of the circuital arrangement through the at least one path, and wherein the RF level detector circuit is configured to detect a voltage level of the RF signal through a selected path of the plurality of switchable RF paths that provides the flow of the RF signal, and if a corresponding detected voltage level is above a reference trip voltage, the RF level detector circuit is configured to generate a control signal to: i) switch the flow of the RF signal from the selected path to the at least one path if the selected path is different from the at least one path, and ii) control the first attenuator to attenuate the RF signal according to an attenuation that provides a desired level of protection of the RF amplifier, said attenuation being different from an attenuation corresponding to the at least one low gain mode of operation”, since more than one power detectors, namely power detector 9a/9b/9C of Fig. 1C, are being used here (instead of a single detector being employed/shared by multiple paths through a switch, for instance, 315 of Fig. 3A of the present invention). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is (571)272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).